DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 5, filed 09/13/2021, with respect to claims 1 – 6 and 9 - 13 have been fully considered and are persuasive.  The rejection of claims 1 – 6 and 9 - 13 has been withdrawn. 

Allowable Subject Matter

Claims 14 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 09/13/2021)

With respect to claim 14 the prior art discloses A method of acquiring an image adopting a dual camera assembly, the dual camera assembly comprising: 

a first sensor configured for receiving light that has passed through the first camera lens; 
and a liquid crystal light valve and a polarizer which are on a side, which is close to the first camera lens, of the first sensor, 
wherein the polarizer is on a side, which is close to the first sensor, of the liquid crystal light valve, and liquid crystal molecules in the liquid crystal light valve are rotatable.

However, the prior art does not teach or fairly suggest and wherein the method comprises: 
allowing the first camera lens to continuously acquire a plurality of first images, and allowing the second camera lens to acquire a second image during a period in which the first camera lens continuously acquires the plurality of first images, wherein the liquid crystal molecules in the liquid crystal light valve rotate by a set angle after the first camera lens acquires one of the plurality of first images; 
acquiring a target reflected light region according to the plurality of the first images and/or the second image; 
selecting one of the plurality of first images, which has a minimum brightness in the target reflected light region, as a minimum brightness image; 
comparing the minimum brightness image with the second image to obtain a brightness ratio at a same pixel in a region other than the target reflected light region; 
and increasing brightness of each pixel of the minimum brightness image 

Dependent claims 15 - 19 are allowable for at least the reason that they depend on allowable independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696